


INDEMNITY AGREEMENT




THIS AGREEMENT is made between Ivan Zweig (“Zweig”) and IElement Corporation
(the "Indemnitee").  This Agreement is being made in conjunction with that
certain Stock Purchase Agreement by and among the Parties hereto whereby Zweig
is purchasing from IElement Corporation all of the issued and outstanding
capital stock of IElement, Inc., including all assets of IElement, Inc and is
assuming the liabilities of IElement, Inc.


Zweig desires and intends hereby to provide indemnification (including
advancement of expenses) against any and all liabilities not set forth on
Exhibit “A” hereto asserted against Indemnitee to the fullest extent permitted
by the General Corporation Law of the State of Nevada and further desires and
intends that the terms of indemnification be reduced to contract.  For $20 and
other good and value consideration, the receipt and sufficiency of which is
hereby acknowledged, and in consideration of the premises and the covenants
contained herein, the Zweig and Indemnitee do hereby covenant and agree as
follows:




1.Indemnification.  Zweig shall indemnify Indemnitee as follows:


(a)Zweig shall indemnify Indemnitee when it is a party or is threatened to be
made a party to any threatened, pending or completed action, suit or proceeding
(other than an action by or in the right of Zweig) brought against Indemnitee to
collect upon any monetary liability which liability is not set forth on Exhibit
“A” (the “excluded liabilities”), against expenses (including reasonable
attorneys' fees), judgments, fines and amounts paid in settlements actually and
reasonably incurred by it or on its behalf in connection with such action, suit
or proceeding, which liability arose prior to December ___, 2007 or which arises
due to actions or inactions prior to December __, 2007.  Liabilities and debts
subject to this Indemnification Agreement shall be referred to as “Covered
Liabilities”.


(b)Expenses incurred by Indemnitee in defending a civil action, suit or
proceeding for the collection of a Covered Liability shall be paid by Zweig
periodically (but no less often than quarterly) on receipt of a sworn statement
of expenses averring that (i) it has reasonably incurred actual expenses in
defending a civil action, suit or proceeding, and (ii) it undertakes to repay
such amount if it is ultimately determined that it is not entitled to be
indemnified by Zweig under this Agreement or otherwise.


(c)Without limiting the generality of the above indemnification, Zweig
represents that as of the effective date of this  Indemnity Agreement,
Indemnitee has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the "1934 Act")
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents").  As of their respective dates (except as they have been correctly
amended), the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates (except as they
have been properly amended), the financial statements of the Seller included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may ex-clude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Seller as of the dates thereof and the results of its operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement and set
their seals effective as of the ___ day of December, 2007.




IVAN ZWEIG






By:


Its:




IELEMENT CORPORATION








By:
Name:
Title:






Exhibt A


The “Excluded Liabilities” are those liabilities shown in Exhibit A to the
IElement Master Terms and Escrow Agreement under the terms of which the Stock
Purchase Agreement referenced herein and this Indemnity Agreement become
effective.
